Citation Nr: 0923832	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966, and from January 25, 1991 to March 26, 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  This matter was remanded in June 2006 and 
July 2008.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified at a hearing before the Board in 
February 2005.  


FINDINGS OF FACT

1.  Hypertension was first manifested more than one year 
after the Veteran's first period of active service, and has 
not been medically linked to this period of active service.

2.  Hypertension clearly and unmistakably existed prior to 
the Veteran's second period of active service, and clearly 
and unmistakably was not aggravated during this period of 
active service.

3.  The Veteran's hypertension is not proximately due to 
service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.307, 3.310, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 
(May 22, 2003).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the 
presumption of soundness is not rebutted, the claim becomes 
one for service connection, meaning that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner, 370 F.3d at 1096.

For veteran's with a period of active service for ninety days 
or more during a period of war, hypertension may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year from discharge from service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. 38 
C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice- 
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service-connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

For VA purposes, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days; the term hypertension 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  See, 
e.g., 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, NOTE 1.  

Under DC 7101, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 20 percent rating is assigned 
for hypertension with diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2). In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of such 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran primarily alleges that his hypertension is 
proximately due to service-connected disability.  He reports 
the onset of hypertension in the late 1970's.  Over the 
course of the appeal, he has alternatively argued that his 
hypertension has been caused or aggravated by service-
connected diabetes mellitus, coronary artery disease (CAD) 
and/or hypercholesterolemia.  A service connection claim 
involves all possible theories of entitlement.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  The Board, 
therefore, will consider all theories of entitlement raised 
by the Veteran or reasonably raised by the record.

The Veteran's service treatment records (STRs) for his first 
period of active service do not reflect any signs of 
hypertension.  See, e.g., 38 C.F.R. § 4.104, DC 7101, NOTE 1.  
A service Report of Medical Examination dated in November 
1963 for pre-induction purposes reflects that the Veteran's 
blood pressure reading was 130/80.  A Report of Medical 
Examination for separation purposes dated in January 1966 
reflects that the Veteran's blood pressure reading was 
112/68.  A Report of Medical History for separation purposes 
dated in January 1966 reflects that the Veteran checked the 
'no' box for high or low blood pressure.  

In pertinent part, the Veteran's private medical records 
reflect that he had an acute myocardial infarction in March 
1990 requiring coronary artery bypass surgery times 5.  The 
Veteran was diagnosed with atherosclerotic heart disease, and 
was noted to have a previous history of hypertension.

Private medical records from Dr. B.J.J., dated in June 1990, 
show that the Veteran was placed on blood pressure medication 
(Tenormin) based upon a diagnosis of essential hypertension, 
controlled.  He had a blood pressure reading of 144/82.  He 
had a blood pressure reading of 140/80 in September 1990.  

A November 1990 medical report from Dr. V.B.P., cleared the 
Veteran for resumption of National Guard duties.  The Veteran 
as noted to have a blood pressure reading of 124/80 with his 
only medication being aspirin.

The Veteran had a second period of active service from 
January 25, 1991 to March 26, 1991.  As an induction 
examination was not conducted and hypertension was not 
"noted" when accepted for service, the Board must presume 
that the Veteran entered this period of active service in 
sound condition.  38 U.S.C.A. § 1111.  See Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).

However, the evidence from Dr. B.J.J. clearly and 
unmistakably establishes that the Veteran was diagnosed and 
treated with essential hypertension prior to his second 
period of active service.  Under VA criteria, as there was no 
history of diastolic blood pressure predominantly 100 or more 
or systolic pressure predominantly 160 or more, the Veteran's 
hypertension had a baseline severity of 0 percent upon 
entering his second period of active service.

On February 8, 1991, the Veteran presented for treatment due 
to shortness of breath and lower extremity edema.  He had 
blood pressure readings of 162/98, 130/100, and 130/98.  He 
was prescribed Tenormin, and referred to the Internal 
Medicine Clinic.  A February 1991 consultation at the 
Internal Medicine Clinic resulted in a switching of the 
Veteran's Tenormin to Calan SR, and possibly an ACE 
inhibitor.

Thereafter, the Veteran's STRs reflect the following blood 
pressure readings:

February 13: 	170/98, 170/94
February 14: 	148/98; 146/92
February 18: 	150/92, 144/94
February 21: 	152/84
February 22:	140/97
February 25: 	158/90
February 26: 	152/88

On February 27, 1991, the Veteran had a blood pressure 
reading of 174/100 and was diagnosed with uncontrolled 
hypertension.  He was prescribed Procardia sublingually 
wherein his blood pressure reduced to 140/92 within 25 
minutes.  His prescription of Calan SR was increased.

Thereafter, the Veteran's STRs reflect the following blood 
pressure readings:

February 27: 	158/86
February 28: 	160/90
March 1: 	150/84

A March 1991 Medical Evaluation Board(MEB)/Over 40 
examination report reflects that the Veteran's blood pressure 
reading was 140/97.  The Veteran reported taking 
antihypertensive medication.  A March 18, 1991 Graded 
Exercise Stress Test Record reflected pre-stress blood 
pressure readings of 136/86 and 128/84.

The Veteran's private medical records next reflect a March 
1992 assessment of labile blood pressures, measured at time 
of examination as 170/94 and 140/90.  In March 1993, the 
Veteran reported home blood pressure readings of systolic 
pressures in the 150's, and diastolic pressures in the 80's.  
An April 1993 clinical record indicated a blood pressure 
reading of 154/54.  The remainder of the Veteran's clinical 
records reflects diastolic blood pressures predominantly less 
than 100 and systolic pressures predominantly less than 160.

The Board finds that the overall medical record clearly and 
unmistakably establishes that the Veteran's hypertension was 
not aggravated during his second period of active service.  
Objectively measured under VA criteria, the baseline severity 
of the Veteran's hypertension has remained to this day 
unchanged since he was first diagnosed with hypertension 
prior to his active service; he has essential hypertension 
requiring medication for control with no history of diastolic 
blood pressures predominantly 100 or more or systolic 
pressures predominantly 160 or more.  

Additionally, the Board must note that there is no medical 
evidence suggesting that the Veteran's underlying 
hypertension, as opposed to individual blood pressure 
readings taken on different days, underwent a permanent 
increase in severity during his second period of active 
service.  Notably, temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute 
"aggravation" unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As indicated above, the Veteran primarily argues that his 
hypertension has been caused or aggravated by his service-
connected CAD, diabetes mellitus and/or hypercholesterolemia.

The Veteran underwent a VA examination in August 2003, 
wherein he reported a history of hypertension for 13 years.  
Following physical examination, the examiner diagnosed 
essential hypertension.  In a May 2004 VA addendum, the 
examiner opined that hypertension was not due to diabetes 
mellitus supported by the fact that the Veteran had no 
history of renal disease.  

In an addendum dated June 2004, the VA examiner provided a 
slightly convoluted opinion which stated as follows:

"Hypertension (HTN) could cause CAD, but not 
increased (?) lipids.  Neither condition, by 
itself, would not cause HTN."

The Veteran underwent another VA examination in December 2008 

